The transcript of the record, briefs and arguments of counsel in this cause have been examined carefully. It involves two foreclosure proceedings, a bankruptcy proceeding together with other transactions including an account between appellant and appellee running over a period of years. Good lawyers may differ in their methods of handling the details of a labored litigation like this. The net result of these differences sometimes amounts to irregularities or even errors, but they are not ground for reversal in this State unless a miscarriage of justice in shown. We cannot see that an opinion discussing the various assignments of error would serve any useful purpose. The record considered as an entirety shows a just conclusion was reached. So the decree of the Chancellor is affirmed. Section 2812 of the Revised General Statutes of Florida.
A Writ of Error to the Circuit Court for Jackson County; Amos Lewis, Judge.
Affirmed.